United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 20-1380                                                  September Term, 2021
                                                                               NTSB-EM-217
                                                                             NTSB-ME-30003
                                                        Filed On: January 4, 2022
Jack Anthony Jory,

              Petitioner

       v.

National Transportation Safety Board,

              Respondent

                  PETITION FOR REVIEW FROM AN ORDER OF THE
                   NATIONAL TRANSPORTATION SAFETY BOARD

       BEFORE:        Rogers, Pillard, and Walker, Circuit Judges

                                      JUDGMENT

       This petition for review of orders of the National Transportation Safety Board was
considered on the briefs and appendix filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the petition for review of the July 7, 2020 and
September 14, 2020 orders of the National Transportation Safety Board (“NTSB”) be
denied. Because petitioner challenges NTSB’s orders on appeal from a decision of the
Commandant of the U.S. Coast Guard sustaining an order of an administrative law
judge revoking petitioner’s Merchant Mariner Credential pursuant to 49 U.S.C.
§ 1133(3), the NTSB’s decision to apply its Rules of Practice for merchant marine
appeals (49 C.F.R. Part 825) rather than its Rules of Practice for air safety proceedings
(49 C.F.R. Part 821) is not “arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law.” 5 U.S.C. § 706(2)(A); see also Garvey v. NTSB, 190 F.3d
571, 577 (D.C. Cir. 1999). In addition, the NTSB did not err in dismissing petitioner’s
appeal for failing to timely file his brief in support of his appeal “[w]ithin 20 days after the
filing of a notice of appeal.” 49 C.F.R. § 825.20.

       The NTSB’s reconsideration order noted that it “considers this motion to be out
of process and, therefore, unacceptable.” Nevertheless, the NTSB concluded on the
merits that petitioner “neglected to provide good cause for the untimely filing of his
appeal brief.” Commandant v. Mintz, 4 N.T.S.B. 1976 (1984) (noting that while NTSB
“rules of procedure for seaman appeals (49 CFR 825) do not expressly authorize
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-1380                                                September Term, 2021

requests for reconsideration,” the NTSB has “entertained them as a matter of
discretion”); Collins v. NTSB, 351 F.3d 1246, 1250 (D.C. Cir. 2003). Because petitioner
did not demonstrate good cause for the untimely filing of his appeal brief, the NTSB’s
September 2020 order denying reconsideration is not “arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); see Young
v. SEC, 956 F.3d 650, 656 (D.C. Cir. 2020) (concluding that neither petitioner’s
“ignorance of the law” or “unfamiliarity with the legal process” entitle him to equitable
tolling) (internal quotation marks omitted); Irwin v. Dep’t of Veterans Affs., 498 U.S. 89,
96 (1990) (“[T]he principles of equitable tolling . . . do not extend to what is at best a
garden variety claim of excusable neglect.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2